United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1093
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
James Charles Poe, III,                  *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 13, 2010
                                 Filed: April 22, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       James Poe appeals the 12-month prison term the district court1 imposed upon
revoking his supervised release. We conclude that the revocation sentence, which is
within both the statutory limit and the advisory Guidelines range, is not unreasonable.
See United States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam)
(revocation sentences are reviewed for unreasonableness in accordance with United
States v. Booker, 543 U.S. 220 (2005)); see also 18 U.S.C. § 3583(e) (factors to be
considered before revoking supervised release and imposing sentence; limit on

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
revocation sentence for Class C and D felonies); United States v. Perkins, 526 F.3d
1107, 1110-11 (8th Cir. 2008) (district court need not make specific findings where
record shows court was aware of relevant factors; on appeal, revocation sentence
within Guidelines range is accorded presumption of reasonableness).

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                     ______________________________




                                        -2-